Title: To George Washington from Nathanael Greene, 26 August 1781
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Head Quarters Camden August 26th 1781
                        
                        Since I wrote your Excellency by Colonel Morris nothing very material has taken place, except the hanging of
                            Colonel Haynes one our militia Colonels, who the enemy hung in Charles Town a little time since, as a traytor as they call
                            him. He was a man of a most amiable character, highly respected, and of a most extensive influence. This insult offered to
                            the good people of this Country, and to the business of exchange, it being a most flagrant violation of the Cartel, I am
                            determined to retaliate; and as the enemy are indifferent about their militia officers I mean to retaliate on the brittish
                            Officers, as the surest way of putting a stop to a practice that can only serve to gratify private revenge.
                        General Marion and Colo. Lee have taken a few prisoners since I wrote before, in the whole between twenty
                            & thirty, three or four of which are officers. The Rivers have been so high, owing to the great rains, as has
                            prevented parties passing them with sufficient ease to attempt surprises.
                        We are endeavouring to draw a body of militia together at Friday’s ferry, and are on our march to that place
                            to combine our force, and make an attack on the enemy at McCords ferry, if our force will authorize the attempt, when we
                            are collected.
                        I am much at a loss what are Lord Cornwallis’s intentions in Virginia. I have directed the Marquis to govern
                            his motions by the enemy’s & to detach here, if they detach largely from there, & not without. I am also
                            totally ignorant what is going on at New York, having heard nothing from your Excellency since June, which induces me to
                            believe your dispatches are intercepted. I pray God the expedition against New York may succeed, & prove the
                            cornerstone of American Independance, as it undoubtedly would. I wait with impatience for intelligence by which I mean to
                            govern my own operations.
                        If things are flattering in the North I will hazard less in the South, but if otherwise there, we must risque
                            more here. With every wish for your Excellency’s safety Glory and success I am with great esteem & Regard Your
                            most Obedient Humble Servant
                        
                            Nath. Greene
                        
                    